Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 6, 10, 16, 17, 21, 26, and 32, drawn to a method comprising:
a) contacting a primary cancerous biological sample obtained from a subject with at least one antibody specific for histone modification H3K27ac;
b) isolating nucleic acid from the primary cancerous biological sample, wherein the isolated nucleic acid comprises at least one region specific to the histone modification H3K27ac;
c) mapping at least one enhancer using an annotated genome sequence based on a signal intensity of the histone modification H3K27ac, wherein the at least one enhancer is at least 2.5 kb from an annotated transcription start site;
d) mapping the at least one enhancer in the isolated nucleic acid against at least one enhancer in at least one reference nucleic acid sequence to identify at least one super-enhancer in the primary cancerous biological sample;
e) comparing the signal intensity of the at least one super-enhancer in the primary cancerous biological sample against a reference signal intensity of the at least one super-enhancer obtained from the matched primary non-cancerous biological sample; and
f) determining the presence or absence of the at least one super-enhancer in the primary cancerous biological sample based on a change in signal intensity of the at least one super-enhancer.
 
Group II, claim(s) 18-19, drawn to biomarkers comprising at least one super-enhancer having increased signal intensity of H3K27ac in a primary cancerous biological sample relative to a matched primary non-cancerous biological sample.

Group III, claim(s) 30, drawn to inhibitors of CDX2 and HNF4a for use in modulating the activity of at least one cancer-associated super-enhancer in a cell.

The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-III appears to be that they all relate to the special technical feature of a super-enhancer.

However, Hnisz et al (WO 2014/066848 A1; 5/1/14; 2/19/21 IDS) teaches super-enhancers (page 2, in particular). 

Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642